Name: 88/452/EEC: Council Decision of 30 June 1988 concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs
 Date Published: 1988-08-13

 Avis juridique important|31988D045288/452/EEC: Council Decision of 30 June 1988 concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco Official Journal L 224 , 13/08/1988 P. 0017 - 0017 Finnish special edition: Chapter 11 Volume 14 P. 0131 Swedish special edition: Chapter 11 Volume 14 P. 0131 COUNCIL DECISIONof 30 June 1988concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco(88/452/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof,Having regard to the recommendation from the Commission,Having regard to the assent of the European Parliament (1),Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (2), signed at Rabat on 27 April 1976, should be approved,HAS DECIDED AS FOLLOWS: Article 1 The additional Protocol to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco is hereby approved on behalf of the Community. The text of the Protocol is attached to the Decision. Article 2 The President of the Council shall give the notification provided for in Article 8 of the Protocol (3). Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 30 June 1988.For the Council The President Ch. SCHWARZ-SCHILLING (1) OJ No C 187, 18. 7. 1988. (2) OJ No L 264, 27. 9. 1978, p. 2. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities, by the General Secretariat of the Council.